August 5, 2010 QMM: NYSE Amex QTA: TSX Venture NR-12-10 QUATERRA ANNOUNCES INCREASED SILVER RESOURCE AT NIEVES Preliminary metallurgy and Induced Polarization results also positive VANCOUVER, B.C. — Quaterra Resources Inc. and 50% joint-venture partner Blackberry Ventures 1, LLC, today announced that Caracle Creek International Consulting Inc. of Toronto, Canada, has completed an updated NI 43-101 compliant independent resource estimate for its Nieves silver property in northern Zacatecas, Mexico. Concordia and San Gregorio vein systems, Nieves Property Estimated mineral resources1 Vein Zone Classification Tonnes (t)2 Au (g/t) Ag (g/t) Au (oz) 3 Ag (oz) 3 Concordia La Quinta Indicated 4,590,000 0.10 103.4 14,757 15,259,171 Concordia La Quinta Inferred 10,516,000 0.08 85.5 27,048 28,907,758 San Gregorio North Inferred 4,005,000 0.15 79.4 19,315 10,223,998 1.
